DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-EMITTING DIODE DISPLAY PANEL INCLUDING PLURALITY OF ANNULAR LIGHT-SHIELDING STRUCTURES SURROUNDING SUB-PIXELS, AND MANUFACTURING METHOD THEREOF

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 15-16, 21-22, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Chinese Patent Pub. CN108878687A to Yu et al. (from hereinafter Yu; citations hereto address the attached machine English-language translation) over U.S. Pre-Grant Pub. 2019/0361291 to Wang (from hereinafter Wang).

Regarding Claim 1, Yu teaches a light-emitting diode (LED) display panel (Figs. 1-16; e.g. see Figs. 6 & 15 reproduced below for convenience), comprising:
a base substrate (21; see Fig. 15), comprising a display region (11; see Fig. 6) and a periphery region (12) surrounding the display region (11);
a plurality of sub-pixels (Yu teaches “the pixel of the display panel includes a red sub-pixel, blue sub-pixel, the [sic] green sub-pixel…”), located in the display region (11) and located at a side of the base substrate (21), at least one sub-pixel of the plurality of sub-pixels comprising:
a light-emitting element (e.g. “light emitting function layer” 23; see Fig. 15), comprising a first electrode (e.g. “anode”, the lower electrode coupled with drain 264), a light-emitting functional layer (e.g. “light emitting layer”) and a second electrode  (e.g. “cathode”, the upper electrode on 235) that are sequentially laminated, the “anode”) being closer to the base substrate (21) as compared to the second electrode (“cathode”); and
a driver circuit (e.g. including “thin film transistor” 26), located between the light-emitting element (23) and the base substrate (21), the driver circuit (26) comprising a driving transistor (26) and a storage capacitor, the driving transistor (26) comprising a source electrode (263), a drain electrode (264) and a gate electrode (262), one of the source electrode (263) and the drain electrode (264) being coupled with the first electrode (“anode”), the gate electrode (262) being coupled with the storage capacitor, and the storage capacitor being configured to store a digital signal;
the LED display panel further comprising:
a color resistance layer (e.g. “plurality of different colours of colour resistance” 33), located at a side of the second electrode (e.g. at top side of “cathode”) away from the base substrate (21), light emitted from the light-emitting element (23) exiting through the color resistance layer (33); and
a light-shielding structure (e.g. “a colour resistance of three stacked layers of different color in the non-display region [12], so as to form resistive stack structure” 34), located in the periphery region (12) and having an annular structure surrounding the plurality of sub-pixels (e.g. see Fig. 6 showing annular 34 surrounding sub-pixels in display region 11), wherein
the light-shielding structure (e.g. “a colour resistance of three stacked layers of different color in the non-display region [12], so as to form resistive stack structure” 34) comprises a first light-shielding structure (e.g. lower sub-layer of stack 34; see annotated Fig. 15 below) and a second light-shielding structure (e.g. middle sub-layer of stack 34; see annotated Fig. 15 below), the second light-shielding structure (middle sub-layer 34) is located at a side of the first light-shielding structure (e.g. top of lower sub-layer 34) away from the base substrate (21), a second orthographic projection of the second light-shielding structure (middle sub-layer 34) on the base substrate (21) is located within a first orthographic projection of the first light-shielding structure (lower sub-layer 34) on the base substrate (21; as reasonably illustrated in Fig. 15).


    PNG
    media_image1.png
    675
    1330
    media_image1.png
    Greyscale


Yu may not explicitly teach:
including TFT 26) comprises a storage capacitor coupled with the gate electrode (262 of TFT 26), and the storage capacitor being configured to store a digital signal; and
the first orthographic projection (of the “first light-shielding structure” [lower sub-layer 34]) is not completely coincident with the second orthographic projection (of the “second light-shielding structure” [middle sub-layer 34]).
Wang does teach a similar display device (e.g. Figs. 1-5; see Fig. 2 reproduced below for convenience) comprising an analogous first light-shielding structure (e.g. “first color resist” 104; see ¶ [0067-75]) and a second light-shielding structure (e.g. “second color resist” 105; see ¶ [0067-73]), a second orthographic projection of the second light-shielding structure (105) on a base substrate (101) is located within a first orthographic projection of the first light-shielding structure (104) on the base substrate (101; as reasonably illustrated in Fig. 2), and the first orthographic projection (of 104) is not completely coincident with the second orthographic projection (of 105; again, as reasonably illustrated in Fig. 2).
Wang further teaches that this light-shielding structure configuration is predictably improves stability and precision regarding depositing the second light-shielding layer (105/305; see ¶ [0095-101] teaching “[a]fter development, only the second color resist in grooves on the first color resist 304 is retained.… [and a] second color resist 305 is formed”).

    PNG
    media_image2.png
    292
    656
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Yu so that the first orthographic projection (of the “first light-shielding structure” [lower sub-layer 34]) is not completely coincident with the second orthographic projection (of the “second light-shielding structure” [middle sub-layer 34]), because Wang explains how this arrangement may predictably improve shielding-structure stability (see Wang ¶ [0095-97]). 
Furthermore, the claimed arrangement of shielding-structure orthographic projections would have been obvious because Wang demonstrates that this multilayered shielding-structure configuration is an art-recognized equivalent for the same purpose of improving color resistance layer uniformity and quality in a display device (see MPEP § 2144.06).
Finally regarding Claim 1, although Yu may not explicitly teach “the driver circuit [including TFT 26] comprises a storage capacitor coupled with the gate electrode [262 of TFT 26], and the storage capacitor being configured to store a digital signal”, the examiner hereby takes Official notice and asserts that a driver circuit including the claimed “storage capacitor” arrangement is so well-known, or of MPEP § 2144.03)

Regarding Claim 2, Yu and Wang teach the LED display panel according to claim 1, wherein at least part of an edge of the first light-shielding structure (Wang 104) is not covered by the second light-shielding structure second light-shielding structure (Wang 105; as reasonably illustrated in Fig. 2).

Regarding Claim 3, Yu and Wang teach the LED display panel according to claim 2, wherein both an inner edge and an outer edge of the first light-shielding structure (Wang 104) are not covered by the second light-shielding structure (Wang 105; as reasonably illustrated in Fig. 2).

Regarding Claim 7, Yu teaches the LED display panel according to claim 1, wherein a shape of the first light-shielding structure (lower sub-layer 34) is a closed annulus, and/or, a shape of the second light-shielding structure (middle sub-layer 34) is a closed annulus (see again Fig. 6 and Yu teaching “as shown in FIG. 6, the resistive stack structure 34 in the orthographic projection of the display panel plane to surround the display region 11”).

Regarding Claim 9, Yu and Wang teach the LED display panel according to claim 1, wherein a shape of the second light-shielding structure (Yu middle sub-layer 34) is as same as a Yu lower sub-layer 34; e.g. the first and second light-shielding structures of stack 34 have a same rectangular annulus shape, as illustrated in Fig. 6), and an area of the second orthographic projection (e.g. of Wang 105) is smaller than an area of the first orthographic projection (e.g. of Wang 104).

Regarding Claim 10, Yu teaches the LED display panel according to claim 1, wherein the color resistance layer (33) comprises a plurality of color resistance sub-layers (e.g. the “plurality of different colours of colour resistance 33”), the plurality of color resistance sub-layers are in one-to-one correspondence with the plurality of sub-pixels (see Yu teaching “the colour of the light, the light-transmitting region and the pixel units on the display substrate corresponding to in [sic] the transmission area is provided with colour, emitted by the pixel units on the display substrate… for example, one pixel unit emits light is red light, the transmission area of the pixel unit on the color filter substrate corresponding to the set red colour ”), at least part of adjacent ones of the plurality of color resistance sub-layers (33) are not overlapped with each other (as reasonably illustrated in Fig. 2, shown above), the plurality of color resistance sub-layers (33) comprise a plurality of first color resistance sub-layers (e.g. “first colour resistors” 33), and
the plurality of first color resistance sub-layers (“first colour resistors” 33) and the first light-shielding structure (lower sub-layer 34) are located in a same layer
(The examiner notes that in ¶ [0042] applicant, acting as their own lexicographer, has explicitly redefined the term “located in a same layer” such that “used here and appeared in the following refers to a relationship between several film layers formed from a same material by a same step (e.g., a one-step patterning process)… [and] [t]he term ‘located in a same layer’ used here is not [emphasis examiner’s] intended to always indicate that the several film layers have a same thickness or have a same height in the sectional views” [see MPEP § 2111]; 
Yu similarly teaches that “the resistive stack structure 34 comprises the shading layer stack 32 and at least one layer of the colour 33, or stack of at least two layers of different colours of the colour resistance 33”, which reasonably entails depositing and patterning a same colour resistance material to form both a part of the colour resistance layer 33 and a part of the light-shielding structure 34.  Therefore, consistent with applicant’s instant redefinition of “located in a same layer”, Yu anticipates the limitation “wherein the plurality of first color resistance sub-layers [‘first colour resistors’ 33] and the first light-shielding structure [lower sub-layer 34] are located in a same layer” [emphasis examiner’s]) and
are made of a same material (see again Yu teaching “a colour resistance of three stacked layers of different color in the non-display region, so as to form resistive stack structure 34, three kinds of colour of colour resistance stack, so the display panel each pixel emit light shielding, has a light-shielding function”).

Regarding Claim 11, Yu teaches the LED display panel according to claim 10, wherein the plurality of color resistance sub-layers (33) further comprise a plurality of second color resistance sub-layers (e.g. “second colour resistors” 33), the plurality of second color “second colour resistors” 33) and the second light-shielding structure (middle sub-layer 34) are located in a same layer (consistent with applicant’s redefinition of “located in a same layer”, as previously detailed above in the rejection of Claim 10) and are made of a same material (see again Yu teaching “a colour resistance of three stacked layers of different color in the non-display region, so as to form resistive stack structure 34, three kinds of colour of colour resistance stack, so the display panel each pixel emit light shielding, has a light-shielding function”).

Regarding Claim 12, Yu teaches the LED display panel according to claim 10, wherein the light-shielding structure (34) further comprises a third light-shielding structure (upper sub-layer 34; see also annotated Fig. 15 above), the third light-shielding structure is located at a side of the second light-shielding structure (middle sub-layer 34) away from the first light-shielding structure (lower sub-layer 34).

Regarding Claim 13, Yu teaches the LED display panel according to claim 12, wherein an orthographic projection of the third light-shielding structure (upper sub-layer 34) on the base substrate (21) is completely coincident with the first orthographic projection (of lower sub-layer 34), or,
the orthographic projection of the third light-shielding structure (upper sub-layer 34) on the base substrate (21) is located within the second orthographic projection (of middle sub-layer 34, as reasonably illustrated in Fig. 15).

Regarding Claim 15, Yu teaches the LED display panel according to claim 12, wherein the plurality of color resistance sub-layers (33) further comprise a plurality of third color resistance sub-layers (33), the plurality of third color resistance sub-layers (33) and the third light- shielding structure are located in a same layer and are made of a same material.

Regarding Claim 16, Yu teaches the LED display panel according to claim 15, wherein the first color resistance sub-layer, the second color resistance sub-layer and the third color resistance sub-layer are color filter layers of different colors.

Regarding Claim 21, Yu teaches the LED display panel according to claim 1, wherein a side of the color resistance layer (33) facing the base substrate (21) is provided with a first film encapsulation layer (151; see Fig. 16), and a side of the color resistance layer (33) away from the base substrate (21) is provided with a second film encapsulation layer (31; see again Fig. 16).

Regarding Claim 22, Yu and Wang teach a manufacturing method (all citations below reference Yu unless otherwise noted) of the LED display panel (Figs. 1-16; e.g. see again Figs. 6 & 15 reproduced above for convenience) according to claim 1, comprising:
providing the base substrate (21);
forming the light-emitting element (23) in the display region (11) on the base substrate (21);
e.g. “first colour resistors” 33) on the light-emitting element (23);
patterning the first color resistance material to form a first color resistance layer (33) in the display region (11) and form the first light-shielding structure (lower sub-layer 34) surrounding the display region (11) in the periphery region (12);
coating a second color resistance material (e.g. “second colour resistors” 33) on the first color resistance layer (33) and on the first light-shielding structure (lower sub-layer 34); and
patterning the second color resistance material to form a second color resistance layer (33) in the display region (11) and form the second light-shielding structure (middle sub-layer 34) surrounding the display region (11) in the periphery region (12), at least part of the second color resistance layer (33) being not overlapped with the first color resistance layer (33; as reasonably illustrated in Fig. 15), wherein
forming the second light-shielding structure (middle sub-layer 34) comprises:
patterning the second color resistance material (e.g. “second colour resistors” 33) to allow the second orthographic projection (of middle sub-layer 34) to be located within the first orthographic projection (of lower sub-layer 34) and to allow the first orthographic projection to be not completely coincident with the second orthographic projection (as previously rendered obvious by Wang Fig. 2 in the rejection of Claim 1 above, teaching first orthographic projection of 104 is not completely coincident with second orthographic projection of 105).

Regarding Claim 24, Yu and Wang teach an organic light-emitting diode (OLED) display device, comprising the LED display panel according to claim 1.


14.	Claims 4-6, 17-18, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wang, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2021/0026046 to Shim et al. (from hereinafter Shim).
Regarding Claim 4, Yu and Wang teach the LED display panel according to claim 1, wherein an outer contour of the first light-shielding structure (lower sub-layer 34) comprises a first side extending along a first direction (e.g. length-wise side; see Fig. 6) and a second side (e.g. width-wise side; see Fig. 6) extending along a second direction, the first direction is intersected with the second direction, the first side is connected with the second side through a corner of the display panel.
Yu and Wang may not explicitly teach:
that the corner connecting the first side (e.g. length) with the second side (e.g. width) is a cambered side, and the cambered side is curved towards a direction away from the display region (Yu 11).
Shim does teach a similar display device (e.g. Figs. 1-5; see Figs. 4A & 5B reproduced below for convenience) comprising an analogous first side (e.g. length-wise side; see Fig. 5A below) that is connected with an analogous second side (e.g. width-wise side; see again Fig. 5A below) through a cambered side (e.g. rounded side connecting the length and width sides; see Figs. 5A-C).

    PNG
    media_image3.png
    607
    804
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Yu so that the first side (e.g. length-wise side) is connected with the second side (e.g. width-wise side) through a cambered side, because Wang demonstrates that this cambered-side configuration is an art-recognized equivalent structure used for the same purpose as an OLED display device, such as a mobile phone (see MPEP § 2144.06).

Regarding Claim 5, Yu, Wang, and Shim teach the LED display panel according to claim 4, wherein the cambered side comprises a rounded angle (see again Fig. 5A of Shim), and the outer contour of the first light-shielding structure (e.g. Shim BM1; see Fig. 5C & ¶ [0114-117]) is a rectangle with rounded angles.

Regarding Claim 6, Yu, Wang, and Shim teach the LED display panel accordi-ng to claim 5, wherein a circle comprising the cambered side is tangent with the first side or the second side (as reasonably illustrated by Shim Figs. 5A-C, and consistent with applicant’s disclosure in Fig. 2A).

Regarding Claim 17, Yu, Wang, and Shim teach the LED displ-ay -panel according to claim 1, wherein the light-shielding structure (Shim BM1) covers part of the second electrode (e.g. of Shim DP-OLED, as can be reasonably inferred from Shim Figs. 4A & 5B, which together illustrate that BM1 covers display module 200, which in turn includes the cathode of DP-OLED).
Even assuming merely arguendo that the combined prior art did not teach the above limitation, nevertheless before the instant application was filed it would have been obvious to one of ordinary skill in the art to extend the second electrode (“cathode”) of Yu so that it is covered with the light-shielding structure (34), because it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP § 2144.04) 

    PNG
    media_image4.png
    350
    950
    media_image4.png
    Greyscale


Regarding Claim 18, Yu, Wang, and Shim teach the LED display panel according to claim 1, further comprising:
a sensing region (Shim; input sensor 220; see Figs. 4A & 5B and ¶ [0066 & 77-85]) located in the periphery region (Shim BZA), wherein an orthographic projection of the sensing region on the base substrate (21) is located within the first orthographic projection (e.g. of Shim BM1, as can be reasonably inferred from Shim Figs. 4A & 5B, which together illustrate that BM1 covers display module 200, which in turn includes the input sensor 220; see also ¶ [0079] which further teaches that “input sensor 220 may detect the external input TC that is applied from the outside… [and] may detect the external input TC applied to a side surface [emphasis examiner’s] or a rear surface of the electronic apparatus EA”; thus, the examiner submits that because Shim’s input sensor 220 may detect external inputs applied to a side surface of the device EA, one skilled in the art would understand that such an input sensor would reasonably require the “sensing region” be aligned with an orthographic projection of BM1 – otherwise the side-surface “sensing region” could not communicate with the other interior circuitry of device EA, thereby rendering the “sensing region” inoperable).

Regarding Claim 23, Yu, Wang, and Shim teach the manufacturing method according to claim 22, wherein forming the first light-shielding structure (Yu lower sub-layer 34) comprises:
patterning the first color resistance material (Yu e.g. of “first colour resistors” 33) to allow an outer contour of the first light-shielding structure (Yu lower sub-layer 34) to comprise a first side extending along a first direction (Yu e.g. length-wise side; see Fig. 6) and a second side extending along a second direction (Yu e.g. width-wise side; see Fig. 6), wherein the first direction is intersected with the second direction, the first side is connected with the second side through a cambered side (Shim e.g. rounded side connecting the length and width sides; see Figs. 5A-C), and the cambered side is curved towards a direction away from the display region (Yu 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892